Harrison, J.: John Austin presented his petition to the board of supervisors of Crawford County, to have refunded to him certain excess in county taxes paid by him for the year 1872. The board made the order, and directed a warrant to be drawn in his favor for the amount, on the county treasurer. James A. Lockhart, clerk, Jasper P. Grady, sheriff, and F. M. Kines, treasurer of the county, claiming to be aggrieved thereby, prayed an appeal from the order to the Circuit Court, which was granted, and upon trial in the Circuit Court, the court sitting as a jury found against the claim, and rendered judgment in favor of the county against the petitioner for costs. Lockhart, Grady and Kines, were not parties to the proceedings before the board of supervisors, and according to the decision in the case of Chicot County v. Tilghman, ex’rx, 26 Ark., 461, not entitled to take an appeal from its order. The Circuit Court, therefore, acquired no jurisdiction of the case, and its judgment must be reversed and the cause remanded to it with instructions to dismiss the appeal.